DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-12, in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that the claims of group II are directed to methods of using the product of group I.  This is not found persuasive because the method of group II can be performed with copper particles different from those of group I, the claimed process has not been shown to be specially adapted to use the claimed product.
The requirement is still deemed proper and is therefore made FINAL.
Claim 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2021.
Applicant’s election of species A, claims 1-7, in the reply filed on 10/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100 and 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubota et al. (US 2016/0332227 A1).
Regarding claim 1, Tsubota et al. discloses:
The use of copper alloy particles, powder Y, with an average size of 20.0 µm, meeting the instantly claimed 50 µm or less [Table 1, page 5].
The use of copper alloy powder for additive manufacturing [0007] through irradiation with a laser beam [0065], specifically a YAG laser [0066] which is known to 
A composition listed below in Table 1, taken from Tsubota et al. [Table 1, page 5, Tsubota et al.].  Tsubota et al. does not specifically disclose that the copper alloy particles have a light absorption rate of 6% or more at a wavelength of 1.2 µm or less, however the examiner that this property would have been expected to be present in the alloy of Tsubota et al. as will be further explained.  
The instant specification discloses that having 1.0% mass or more of Ni increases the light absorption rate at a wavelength of 1.2 µm or less [0023], and is disclosed to be the only indispensable component [0024] for having a material with a light absorption rate of 6% or more.  The examiner submits that the powder of Tsubota et al. has over twice the amount of nickel considered required to achieve the properties of a light absorption rate of 6% or more at a wavelength of 1.2 µm or less and so would be expected to exhibit the instantly claimed light absorption rate.  The examiner’s position is further bolstered by the disclosure in the instant specification that if the light absorption is too low it is “impossible to sufficiently melt a metal powder” [0019 instant specification] and Tsubota et al. discloses the melting disclosed metal powders with the use of a laser [0065], specifically a YAG laser [0066 Tsubota et al.] which is known to use a wavelength of 1064 nm, or 1.064 µm, which the examiner submits means the absorption rate must be over 6% at a wavelength below 1.2 µm because the copper powder sufficiently melts at 1.064 µm.  Furthermore, one of ordinary skill would have recognized that light absorption is a material dependent property, such that a similar value of light absorption would have been expected from the powder composition of 
Regarding claim 2, as discussed above, Tsubota et al. discloses the use of Powder Y with a composition listed below in Table 1, that features a composition of nickel, silicon, and chromium that fall within the claimed ranges of 1.0-40.0%, 0-10%, and 0-10% mass respectively.
Table 1

    PNG
    media_image1.png
    298
    598
    media_image1.png
    Greyscale

Regarding claim 3, as discussed above, Tsubota et al. discloses the use of Powder Y with a composition listed above in Table 1, that features a composition of silicon that falls within the claimed range of 0.5-10% mass, and contains both chromium and silicon with a total content of 1.02% mass which meets the claimed total content of 1-30% mass.
Regarding claim 5, the examiner submits that a copper alloy particle can be interpreted as comprising a copper alloy core coated with layers of the same copper alloy with a 100% coating rate.  If interpreting the particles of Tsubota et al. in this way then as discussed above, the particles of powder Y as disclosed by Tsubota et al. meet the claimed composition, particle size, and light absorption rate at a wavelength of 1.2 µm.
Regarding claim 6, as discussed above the particles of powder Y as disclosed by Tsubota et al. features a composition of silicon that falls within the claimed range of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al. (US 2016/0332227 A1).
Regarding claim 3, as discussed above Tsubota et al. discloses a specific embodiment, powder Y, that features a composition of silicon that falls within the claimed range of 0.5-10%, and contains both chromium and silicon with a total content of 1.02% mass which meets the 
Regarding claim 6, as discussed above copper particles disclosed by Tsubota et al. feature a composition of silicon and chromium that overlap with the claimed range of 0.5-10% mass for each silicon and chromium and 1-30% mass total, and furthermore as discussed above the particles of Tsubota et al. can be interpreted as comprising a copper alloy core coated with layers of the same copper alloy with a 100% coating rate. The examiner notes that the overlap between the disclosed copper composition of Tsubota et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota et al. (US 2016/0332227 A1) in view of Mizuno et al. (JP 2012092405 A, machine translation of description referred to herein as English translation).
Regarding claim 4, as discussed above Tsubota et al. discloses the use of copper particles that anticipate claim 1.  Tsubota et al. does not disclose the use of a metal oxide layer on a surface thereof with a film thickness of 1.0-100.0 nm, however, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Mizuno et al. discloses the use of a carbon-based material layer to reduce the reflectance of copper [0028] when shined with a laser, such as a YAG laser [0005] and to improve adhesion between the carbon layer and the copper layer, a copper oxide layer with a thickness of 10 nm-10 µm is used [0021].  It would have been obvious to one of ordinary skill in the art to modify the copper particles of Tsubota et al. with the copper oxide and carbon layers of Mizuno et al. to increase 
Regarding claim 7, as discussed above Tsubota et al. discloses the use of copper particles that anticipate claim 1.  Tsubota et al. does not disclose the use of a metal oxide layer on a surface thereof with a film thickness of 1.0-100.0 nm, however, the examiner submits that this feature would have been obvious in view of the prior art.  As discussed above, it would have been obvious to one of ordinary skill in the art to modify the copper particles of Tsubota et al. with the copper oxide and carbon layers of Mizuno et al. to increase the absorbance of light to improve the efficiency of laser sintering and melting.  The examiner notes that the overlap between the disclosed oxide layer thickness of Mizuno et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734